ORDER
PER CURIAM.
Thomas J. Klutho (Klutho) appeals from the trial court’s entry of summary judgment in favor of The Company Corporation (TCC) on Klutho’s first amended petition. ■ We affirm.1
’ We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).

. TCC's Motion to Strike Point I of Klutho’s Reply Brief is denied.